DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Invention I in the reply filed on 20 April 2021 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2021.

Information Disclosure Statement

The listing of references in the specification (see paragraphs 0003-0004) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings

The drawings are objected to because Figures 2 and 3 do not include text labels, which are necessary for understanding the flowcharts depicted.  Corrected drawing 

Specification

The abstract of the disclosure is objected to because it includes informalities.  For example, the list of steps appears to be missing item “f)”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0001, line 4 (note that all paragraph, page, and line number references are to 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 10 is directed to a system that only requires a storage entity and an auditor.  It appears that the storage entity and auditor could be implemented as software processes.  Therefore, the entirety of Claims 1-10 could be implemented as software per se.  Computer software does not fall within any of the statutory classes of invention.  See Gottschalk v. Benson, 409 U.S. 63, 72, 175 USPQ 673, 676-77 (1972).  Software does not constitute a statutory process, because the software itself is not a series of steps that are performed.  Software is also not a machine, article, or composition of matter.  See MPEP § 2106.03(I).  Additionally, it is noted that an auditor could be a person, and humans per se are excluded as patentable subject matter under the AIA ; again, see MPEP § 2106.03(I).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106(II).
per se are excluded as patentable subject matter under the AIA .  See MPEP § 2106.03(I).
Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because, although Claim 14 is nominally directed to a method (i.e. a process), there are no steps recited for this method.  The claim does not define a statutory process because it is not directed to a series of steps or acts.  The claim also does not clearly define a machine, manufacture, or composition of matter, and therefore does not fall within any of the statutory classes of invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claims 1, 10, and 11 recite “Committing, by the client, to the encoded information using data identification information” or similar limitations.  This operation of committing is broadly recited and does not include in the independent claims any further limitation on what functions are used to perform this operation.  Although Claims 2 and 8 further recite that the committing is performed using a Merkle tree or hash function, this is a broad recitation of categories of function with no details required.  The specification only describes committing in similar terms as recited in the claims (see, for example, paragraph 0075 of the substitute specification).  There are no details provided of how the hash functions or Merkle trees are to be used, such as what inputs or what specific algorithms are to be used.  There is not a clear example in the present specification of how this step of committing occurs.  The lack of details or examples in any detail beyond the claim 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the encoded information” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “Computing… logging information for the stored data by performing one or more POR” in lines 11-12.  It is not clear how computing a proof of retrievability would result in logging information, or what is being logged.  The claim further recites “for sampling randomness for the POR” in line 13.  First, because the claim previously recited one or more proofs of retrievability, if there are more than one, it is not clear to which of the plural proofs the 
Claim 5 recites “the same batch verification procedure is used by the auditor for verifying retrievability of the data and by the client for verifying the logging information of the auditor” in lines 2-4.  It is not clear how the auditor is intended to use the batch verification procedure as there is no prior recitation of the auditor performing batch verification in any step.
Claim 6 recites “computed in form of” in line 2.  This is grammatically unclear and appears to be missing critical language.
Claim 8 recites “a BLS hash function”.  The term “BLS” has not been defined in the claims.
Claim 9 recites “a pseudo-random function and/or a pseudo-random permutation function” in line 2.  Due to the use of “and/or”, it is not clear whether both functions are required or whether they are alternatives and only one is required.  The claim further recites “randomized coefficients and indices for parts of the encoded data” in lines 3-4.  These coefficients and indices do not appear to be well-defined in the context of the claims, and it is not clear what they are used for.

Claim 11 recites “the encoded information” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “Computing… logging information for the stored data by performing one or more POR” in lines 12-13.  It is not clear how computing a proof of retrievability would result in logging information, or what is being logged.  The claim further recites “for sampling randomness for the POR” in lines 14-15.  First, because the claim previously recited one or more proofs of retrievability, if there are more than one, it is not clear to which of the plural proofs the limitation “the POR” is intended to refer.  Further, it is not clear what the “sampling 
Claim 12 recites computing “logging information for the stored data by performing one or more proof-of-retrievability” in lines 2-3.  It is not clear how computing a proof of retrievability would result in logging information, or what is being logged.  Further, it appears that “proof-of-retrievability” should read “proofs of retrievability” in context.  The claim further recites “for sampling randomness for the POR” in lines 3-4.  First, because the claim previously recited one or more proofs of retrievability, if there are more than one, it is not clear to which of the plural proofs the limitation “the POR” is intended to refer.  Further, it is not clear what the “sampling randomness” is used for in the context of the POR.  The claim additionally recites “computed logging information” in line 5.  It is not clear whether this is intended to refer to the logging information computed in the previous functional limitation or to distinct information.  The above ambiguities render the claim indefinite.
Claim 14 recites “A method for providing a secure outsourced and/or delegable proof-of-retrievability scheme being transformed from a secure publicly verifiable POR scheme” in lines 1-3.  First, the use of “and/or” makes it unclear whether the scheme is required to be both outsourced and delegable or if only one is required.  Further, although the claim nominally recites a method in the preamble, no steps are recited in 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”.
In reference to Claim 1, Armknecht discloses a method that includes encoding data to be stored on a storage entity (sections 2.2 and 3.2, Store protocol); exchanging credentials between the storage entity, client, and auditor (sections 2.2 and 3.2, Setup 
In reference to Claims 2 and 8, Armknecht further discloses using a hash function such as BLS (see section 4.1).
In reference to Claims 3 and 4, Armknecht further discloses time-dependent sources of randomness such as a blockchain (section 3.1, Figure 1).
In reference to Claim 5, Armknecht further discloses the same batch verification procedure used by the auditor and client (sections 2.2 and 3.2, CheckLog algorithm).
In reference to Claims 6 and 7, Armknecht further discloses file tags having random elements (section 2.1).
In reference to Claim 9, Armknecht further discloses a pseudo-random function or permutation (sections 3.1 and 3.2).

Claim 10 is directed to a system having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.

Claim 12 is directed to an auditor performing the functions of computing and verifying logging information as recited in the method of Claim 1, and is rejected by a similar rationale.
In reference to Claim 14, Armknecht discloses a method for providing a secure outsourced proof-of-retrievability scheme (see the entire document, especially sections 2 and 3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juels et al, US Patent 8381062, discloses a proof of retrievability mechanism.
Stefanov et al, US Patent 8706701, discloses a system supporting proofs of retrievability.
Nguyen et al, US Patent 8839381, discloses a method that includes batch verification of proofs.
Kupcu et al, US Patent 9749418, discloses a system using dynamic proofs of retrievability.
Waugh et al, US Patent 10075425, discloses a service that verifies the integrity of a batch of log entries.
Shi et al, US Patent 10148291, discloses a method that includes auditing to provide proofs of retrievability.
Fry et al, US Patent 11005646, discloses a system in which a blockchain can be used as a source of entropy.
Agrawal et al, US Patent Application Publication 2019/0164153, discloses a system that uses batch verification of proofs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Zachary A. Davis/Primary Examiner, Art Unit 2492